NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



LAUREN K. PATRICK,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-2317
                                   )
BANK OF AMERICA, N.A.,             )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 28, 2018.

Appeal from the Circuit Court for Polk
County; Andrea Teves Smith, Judge.

Lauren K. Patrick, pro se Appellant.

Tricia J. Duthiers and Elizabeth A.
Henriques of Liebler Gonzalez & Portuondo,
Miami, for Appellee.

PER CURIAM.


             Affirmed.


MORRIS, SLEET, and BADALAMENTI, JJ., Concur.